Mr. Justice Smith delivered the opinion of -the court. 2. Appeal and error, § 484*—when master’s report must he objected to. An appellant who makes no objections to a master’s report or exceptions thereto, raising the question of want of proof on an issue presented by the original bill, although ruled to make proof on such bill, cannot raise the question for the first time on appeal. 3. Equity, § 582*—what relief is proper on hill of review. Where decrees entered on a bill of review sought to terminate a receivership of a partnership by dismissal of the original bill under which the receiver was appointed, it was proper and equitable to require proceeds of warrants in the hands of the receiver to be paid to a bank from which the warrants were received, and it was also equitable and proper to decree that money received from a partner be returned to such partner or his assignee, after deducting a share of the expenses of the receiver. 4. Dismissal, nonsuit and discontinuance, § 38*—when hill for partnership accounting will he dismissed. It is equitable and proper to dismiss a bill for partnership accounting where no evidence is offered supporting the bill or where the evidence leaves the matter in such a state that it is impossible for the court to state an account. 5. Equity, § 431*—when exceptions to master’s report are necessary. An appellant who files no exceptions to a master’s report recommending the return of proceeds and moneys is bound thereby. 6. Equity, § 473*—when right of intervenor in action not affected hy original hill. In an action for a partnership accounting, where a bank intervened and claimed to be entitled to proceeds of warrants" purchased from a third person, after such person had obtained such warrants from one of the partners for services rendered, the right of the bank was not affected by the accounting and it was not required to enter upon proofs as to such accounting. 7. Appeal and error, § 493*—when appellant cannot complain of decree. Where the right of a partner to moneys in the hands of a receiver was not questioned by partners seeking a dissolution and accounting, and they abandoned their claim to an accounting from such partner, they could not complain of a decree awarding the money to the partner.